 Case 1:20-bk-11006-VK      Doc 109 Filed 07/23/20 Entered 07/23/20 15:09:04               Desc
                             Main Document     Page 1 of 4


 1   DAVID B. GOLUBCHIK (SBN 185520)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 3
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
 6   Proposed Attorneys for Chapter 11 Debtor and
     Debtor in Possession
 7

 8
                              UNITED STATES BANKRUPTCY COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11

12

13   In re:                                         Case No. 1:20-bk-11006-VK

14                                                  Chapter 11
     LEV INVESTMENTS, LLC,
15                                                  STIPULATION BY DEBTOR AND GINA
16                                                  LISITSA, ESQ. TO CONTINUE DATE OF
                                 Debtor.            ORAL EXAMINATION PURSUANT TO
17                                                  FEDERAL RULE OF BANKRUPTCY
                                                    PROCEDURE 2004
18
                                                    [RELATES TO DOC. NOS. 34 AND 60]
19

20                                                  Original Examination Date/Time:
                                                    Date: July 24, 2020
21                                                  Time: 10:00 a.m.
                                                    Place: Levene, Neale, Bender, Yoo & Brill L.L.P.
22                                                         10250 Constellation Blvd., Suite 1700
                                                           Los Angeles, California 90067
23
                                                    Continued Examination Date/Time:
24
                                                    Date: August 20, 2020
25                                                  Time: 10:00 a.m.
                                                    Place: Levene, Neale, Bender, Yoo & Brill L.L.P.
26                                                          10250 Constellation Blvd., Suite 1700
                                                            Los Angeles, California 90067
27                                                         (via videoconference)
28
 Case 1:20-bk-11006-VK        Doc 109 Filed 07/23/20 Entered 07/23/20 15:09:04             Desc
                               Main Document     Page 2 of 4


 1          This stipulation (the “Stipulation”) is hereby entered into by and between Lev Investments,

 2   LLC, the debtor and debtor-in-possession in the above-captioned Chapter 11 bankruptcy case (the

 3   “Debtor”), on the one hand, and Gina Lisitsa, Esq., on the other hand, by and through their

 4   respective counsel of record, with reference to the following:

 5                                               RECITALS

 6          A.      On June 1, 2020 (the “Petition Date”), the Debtor commenced before this Court the

 7   above-captioned case under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy

 8   Code”).

 9          B.      On June 22, 2020, the Debtor filed that certain Debtor’s Notice Of Ex Parte Motion

10   And Ex Parte Motion, Pursuant To Federal Rule Of Bankruptcy Procedure 2004 And Local

11   Bankruptcy Rule 2004-1, For The Production Of Documents And Oral Examinations [Doc. No. 34]

12   (the “Motion”) in its bankruptcy case. In the Motion, the Debtor requested that the Court grant the

13   Debtor leave to serve a request for production of documents and to conduct an examination of Ms.

14   Lisitsa pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (“Examination”).

15          C.      On June 29, 2020, the Court entered an order granting the Motion [Doc. No. 60] (the

16   “Order”).

17          D.      The Order requires, among other things, that Ms. Lisitsa appear for an Examination

18   on July 24, 2020, at 10:00 a.m., at the offices of Levene, Neale, Bender, Yoo & Brill L.L.P.,

19   proposed counsel for the Debtor (“LNBYB”), provided that LNBYB exercises reasonable efforts to

20   arrange to conduct the Examination via video conferencing with a court reporter.

21          E.      The Debtor and Ms. Lisitsa have mutually agreed to continue the date and time of the

22   Examination and have entered into this Stipulation accordingly.

23   ///

24   ///

25   ///

26   ///

27   ///

28
 Case 1:20-bk-11006-VK        Doc 109 Filed 07/23/20 Entered 07/23/20 15:09:04              Desc
                               Main Document     Page 3 of 4


 1                                             STIPULATION

 2          NOW THEREFORE, subject to the approval of the Court, the Debtor and Ms. Lisitsa hereby

 3   agree and stipulate that the Examination shall be continued to August 20, 2020 at 10:00 a.m. (Pacific

 4   Time), and shall be conducted on that date and time at the offices of LNBYB located at 10250

 5   Constellation Boulevard, Suite 1700, Los Angeles, California 90067 via videoconference, unless the

 6   parties mutually agree otherwise.

 7   Dated: July 23, 2020                LEV INVESTMENTS, LLC

 8

 9
                                         By:
10
                                                 DAVID B. GOLUBCHIK
11                                               JULIET Y. OH
                                                 LEVENE, NEALE, BENDER, YOO
12                                                      & BRILL L.L.P.
                                                 Proposed Attorneys for Chapter 11 Debtor and
13                                               Debtor in Possession
14

15   Dated: July 23, 2020         GINA LISITSA, ESQ.

16

17

18                                       By:
                                                 LISA D. ANGELO
19                                               GINA E. OCH
                                                 MURCHISON & CUMMING, LLP
20                                               Attorneys for Gina Lisitsa, Esq.
21

22

23

24

25

26

27

28
Case 1:20-bk-11006-VK                Doc 109 Filed 07/23/20 Entered 07/23/20 15:09:04                                      Desc
                                      Main Document     Page 4 of 4

                                    PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

  3   A true and correct copy of the foregoing document entitled STIPULATION BY DEBTOR AND GINA
      LISITSA, ESQ. TO CONTINUE DATE OF ORAL EXAMINATION PURSUANT TO FEDERAL RULE OF
  4   BANKRUPTCY PROCEDURE 2004 will be served or was served (a) on the judge in chambers in the
      form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
  5
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On July 23, 2020, I checked the CM/ECF docket for this bankruptcy case or
  7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
      receive NEF transmission at the email addresses stated below:
  8
          •     Lisa D Angelo langelo@murchisonlaw.com, cthomas@murchisonlaw.com
  9       •     Katherine Bunker kate.bunker@usdoj.gov
          •     John Burgee jburgee@bandalaw.net
 10       •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com,
                C190@ecfcbis.com;sansanee.wells@bbklaw.com;wilma.escalante@bbklaw.com
 11       •     James R Felton jfelton@gblawllp.com, nknadjian@gblawllp.com
          •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
 12       •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
          •     Thomas D Sands thomas@thesandslawgroup.com, thomas@thesandslawgroup.com
 13       •     Michael Shemtoub michael@lexingtonlg.com
          •     David A Tilem davidtilem@tilemlaw.com,
 14             DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptc
                y.com;DianaChau@tilemlaw.com
 15       •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

 16
      2. SERVED BY UNITED STATES MAIL: On July 23, 2020, I served the following persons and/or
 17   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 18   completed no later than 24 hours after the document is filed.
 19                                                                           Service information continued on attached page
 20
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 21   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on July 23, 2020, I served the following persons and/or entities by personal delivery, overnight mail
 22   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 23   mail to, the judge will be completed no later than 24 hours after the document is filed.

 24   None.

 25   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 26
       July 23, 2020                 Stephanie Reichert                                  /s/ Stephanie Reichert
 27    Date                          Type Name                                           Signature

 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
